Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the keyway insert must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papini et al. (US 20150069879).

1. Papini et al. teach:
A motor/electric machine 100 comprising: 
a stator (the stator is inherent since the electric machine is used as a traction motor, paras 0006, 0007, & 0063, MPEP 2112) having a bore (the bore in the stator is also inherent because the rotor is an IPM, MPEP 2112) therethrough; 
a plurality of rotor sections 60 rotatably positioned coaxially within the bore of the stator; and 
a shaft 10, wherein each of the rotor sections is secured to the shaft; 
wherein each rotor section of the plurality of rotor sections includes one or more permanent magnets (the magnets are inserted through the holes in each rotor section, se para 0031) and has corresponding magnetic poles (this is inherent since the rotor is an IPM, MPEP 2112); 
wherein each rotor section has first and second inwardly facing keyways 64; 
wherein when each rotor section is positioned in a first axial orientation and a first circumferential orientation, the first and second inwardly facing keyways are identically positioned in each rotor section (this is apparent from fig 7 because the rotor section is not skewed); 
wherein the first and second inwardly facing keyways are configured to enable each rotor section to be positioned in one of at least three distinct circumferential orientations with respect to a key 12 of the shaft (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10); and 
wherein for each rotor section, the key of the shaft is engaged with one of the first and second inwardly facing keyways of the rotor section (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10), thereby securing the rotor section in a corresponding one of the at least three distinct circumferential orientations (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10).

2. Papini et al. teach:
The motor of claim 1, wherein the plurality of rotor sections includes a first subset of rotor sections (rotor laminations fixed at the 1st keybar 12 in fig 2) that is secured to the shaft in a first one of the circumferential orientations (indicated by the 1st rotor section 60 in fig 4), a second subset of rotor sections (rotor laminations fixed at the 2nd keybar 12 in fig 2) that is secured to the shaft in a second one of the circumferential orientations (indicated by the 2nd grouping of rotor sections 60 in fig 4), and a third subset of rotor sections (rotor laminations fixed at the 3rd keybar 12 in fig 2) that is secured to the shaft in a third one of the circumferential orientations (indicated by the 3rd grouping of rotor sections 60 in fig 4).

3. Papini et al. teach:
The motor of claim 1, wherein each rotor section in the plurality of rotor sections is identical (figs 9 and 10).

4. Papini et al. teach:
The motor of claim 3, wherein when each rotor section is positioned in a second axial orientation which is opposite the first axial orientation (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10), and in the first circumferential orientation, at least one of the first and second inwardly facing keyways has a second position which is different than a first position of the at least one of the first and second inwardly facing keyways in the first axial orientation (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10).


9. Papini et al. teach:
 The motor of claim 1, wherein each of the first, second and third subsets of rotor sections includes a different number of the rotor sections (indicated by the number of sections being an odd number).

12. Papini et al. teach:
A method comprising: 
providing a motor shaft/axle 10 having one or more axially aligned keys 12; 
providing a plurality of rotor sections 60, wherein each rotor section of the plurality of rotor sections includes one or more permanent magnets (the magnets are inserted through the holes in each rotor section, se para 0031) and has corresponding magnetic poles (this is inherent since the rotor is an IPM, MPEP 2112), and wherein each rotor section has first and second inwardly facing keyways 64, wherein the first and second inwardly facing keyways are identically positioned in each rotor section (this is apparent from fig 7 because the rotor section is not skewed), wherein the first and second inwardly facing keyways are configured to enable each rotor section be positioned in one of at least three distinct circumferential orientations with respect to the one or more axially aligned keys of the shaft (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10);
 installing a first subset (rotor laminations fixed at the 1st keybar 12 in fig 2) of the plurality of rotor sections in a first one of the circumferential orientations (indicated by the 1st rotor section 60 in fig 4); 
installing a second subset (rotor laminations fixed at the 2nd keybar 12 in fig 2) of the plurality of rotor sections in a second one of the circumferential orientations (indicated by the 2nd grouping of rotor sections 60 in fig 4); and 
installing a third subset (rotor laminations fixed at the 3rd keybar 12 in fig 2) of the plurality of rotor sections in a third one of the circumferential orientations (indicated by the 3rd grouping of rotor sections 60 in fig 4).

13. Papini et al. teach:
The method of claim 12, wherein the plurality of rotor sections comprise identical rotor sections (figs 3 & 4), wherein installing the first subset/laminations of the plurality of rotor sections comprises installing each of the rotor sections in the first plurality of rotor sections in a first axial orientation (on the 1st keybar 12, fig 2) and wherein installing the second subset of the plurality of rotor sections comprises installing each of the rotor sections in the second plurality of rotor sections in a second axial orientation which is opposite the first axial orientation (on the 2nd keybar 12, fig 2).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papini et al. in view of Liang et al. (US 20130342043).

5. Papini et al. has been discussed above, re claim 1; but does not teach that each of the rotor sections, the first inwardly facing keyway is aligned with a plane of symmetry of the rotor section and the second inwardly facing keyway is angularly offset from the first pole of the rotor section, and wherein the rotor section is thereby capable of being positioned in one of three distinct circumferential orientations with respect to the key of the shaft.

Liang et al. teach that each of the rotor sections, the first inwardly facing keyway 142 is aligned with a plane of symmetry (located at 135) of the rotor section and the second inwardly facing keyway 134 is angularly offset from the first pole (the 1st pole is located in the hole directly above the 1st keyway, fig 17) of the rotor section, and wherein the rotor section is thereby capable of being positioned in one of three distinct circumferential orientations with respect to the key of the shaft (fig 17) to attenuate torque oscillations (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Papini et al. so that each of the rotor sections, the first inwardly facing keyway is aligned with a plane of symmetry of the rotor section and the second inwardly facing keyway is angularly offset from the first pole of the rotor section, and wherein the rotor section is thereby capable of being positioned in one of three distinct circumferential orientations with respect to the key of the shaft, as taught by Liang et al., so as to attenuate torque oscillations.

6. Papini et al. has been discussed above, re claim 5; but does not teach that the plane of symmetry is aligned with a first pole of the rotor section.

Liang et al. teach that the plane of symmetry is aligned with a first pole (fig 17) of the rotor section to attenuate torque oscillations (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Papini et al. so that the plane of symmetry is aligned with a first pole of the rotor section, as taught by Liang et al., so as to attenuate torque oscillations.

7. Papini et al. has been discussed above, re claim 1; but does not teach that in each of the rotor sections, both the first and second inwardly facing keyways are angularly offset from a plane of symmetry of the rotor section, and wherein the rotor section is thereby capable of being positioned in one of four distinct circumferential orientations with respect to the key of the shaft.

Liang et al. teach that in each of the rotor sections, both the first and second inwardly facing keyways are angularly offset from a plane of symmetry of the rotor section (fig 17), and wherein the rotor section is thereby capable of being positioned in one of four distinct circumferential orientations with respect to the key of the shaft (fig 17) to attenuate torque oscillations (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Papini et al. so that in each of the rotor sections, both the first and second inwardly facing keyways are angularly offset from a plane of symmetry of the rotor section, and wherein the rotor section is thereby capable of being positioned in one of four distinct circumferential orientations with respect to the key of the shaft, as taught by Liang et al., so as to attenuate torque oscillations.

8. Papini et al. has been discussed above, re claim 7; but does not teach that the first inwardly facing keyway is angularly offset from the plane of symmetry of the rotor section by a first angle and the second inwardly facing keyway is angularly offset from the first pole of the rotor section by a second angle which is three times the first angle.

Liang et al. teach that the first inwardly facing keyway is angularly offset from the plane of symmetry of the rotor section by a first angle and the second inwardly facing keyway is angularly offset from the first pole of the rotor section by a second angle which is three times the first angle (from viewing the angles gamma 1 and the position of the 2nd keyway, it can be said that the 2nd keyway is offset from the plane of symmetry 142 by an angle three times greater than the angle that the 1st keyway is offset from the plane of symmetry, fig 17) to attenuate torque oscillations (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Papini et al. so that the first inwardly facing keyway is angularly offset from the plane of symmetry of the rotor section by a first angle and the second inwardly facing keyway is angularly offset from the first pole of the rotor section by a second angle which is three times the first angle, as taught by Liang et al., so as to attenuate torque oscillations.

14. Papini et al. teach:
The method of claim 13, wherein: installing the first subset of the plurality of rotor sections comprises engaging the second inwardly facing keyway of each rotor section with corresponding ones of the keys of the shaft; installing the second subset of the plurality of rotor sections comprises engaging the first inwardly facing keyway of each rotor section with corresponding ones of the keys of the shaft; and installing the third subset of the plurality of rotor sections comprises installing each rotor section in the second axial orientation and engaging the second inwardly facing keyway of each rotor section with corresponding ones of the keys of the shaft; but does not teach that in each of the rotor sections, the first inwardly facing keyway is aligned with a plane of symmetry at a first pole of the rotor section, and the second inwardly facing keyway is angularly offset from the plane of symmetry of the rotor section.

Liang et al. teach that in each of the rotor sections, the first inwardly facing keyway is aligned with a plane of symmetry at a first pole of the rotor section, and the second inwardly facing keyway is angularly offset from the plane of symmetry of the rotor section (fig 17) to attenuate torque oscillations (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Papini et al. so that in each of the rotor sections, the first inwardly facing keyway is aligned with a plane of symmetry at a first pole of the rotor section, and the second inwardly facing keyway is angularly offset from the plane of symmetry of the rotor section, as taught by Liang et al., so as to attenuate torque oscillations.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papini et al. in view of Forsberg et al. (WO 2017160388).

11. Papini et al. teach:
a plurality of rotor sections 60 rotatably positioned coaxially within the bore of the stator (the stator is inherent since the electric machine is used as a traction motor, paras 0006, 0007, & 0063, MPEP 2112), and a shaft 10, wherein each of the rotor sections is secured to the shaft; 
wherein each rotor section of the plurality of rotor sections includes one or more permanent magnets (the magnets are inserted through the holes in each rotor section, se para 0031) and has corresponding magnetic poles (this is inherent since the rotor is an IPM, MPEP 2112); 
wherein each rotor section has first and second inwardly facing k keyways 64, wherein the first and second inwardly facing keyways are identically positioned in each rotor section (this is apparent from fig 7 because the rotor section is not skewed), wherein the first and second inwardly facing keyways are configured to enable each rotor section be positioned in one of at least three distinct circumferential orientations (This is apparent from the skewing of the keys on the shaft from fig 2 and from the skewing of the rotor sections 60 in figs 3, 4, and 8-10) with respect to a key of the shaft; and 
wherein the plurality of rotor sections includes a first subset of rotor sections (rotor laminations fixed at the 1st keybar 12 in fig 2) that is secured to the shaft in a first one of the circumferential orientations (indicated by the 1st rotor section 60 in fig 4), a second subset of rotor sections (rotor laminations fixed at the 2nd keybar 12 in fig 2) that is secured to the shaft in a second one of the circumferential orientations (indicated by the 2nd grouping of rotor sections 60 in fig 4), and a third subset of rotor sections (rotor laminations fixed at the 3rd keybar 12 in fig 2) that is secured to the shaft in a third one of the circumferential orientations (indicated by the 3rd grouping of rotor sections 60 in fig 4); but does not teach an electric submersible pump (ESP) system comprising: a submersible pump; and a motor coupled to drive the submersible pump, wherein the motor includes a stator having a bore therethrough.
.
	Forsberg et al. teach an electric submersible pump (ESP) system comprising: a submersible pump; and a motor coupled to drive the submersible pump, wherein the motor includes a stator having a bore therethrough for well pump applications of the motor (abstract).  One having ordinary skill in the art would be motivated to have the rotor sections 35 to be designed like the rotor sections of Papini et al. for the benefit of Papiniet al. securing method and vice versa.

	Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effective filed to modify the invention of Papini et al. with an electric submersible pump (ESP) system comprising: a submersible pump; and a motor coupled to drive the submersible pump, wherein the motor includes a stator having a bore therethrough, as taught by Forsberg et al. so that the rotors can benefit from the securing method of Papini et al..


Allowable Subject Matter
Claims 10 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832